Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 32, 36-49, 52, 56, 57, 61, 99 and 100  are currently pending in the instant application.  Applicants have canceled claims 1-31, 33-35, 50, 51, 53-55, 58-60 and 62-98 and added new claims 99 and 100 in an amendment filed on June 6, 2022.  Claims 36 and 56 are rejected, claim 100 is objected and claims 32, 37-49, 52, 57, 61 and 99 are considered allowable in this Office Action. 
I.	Priority
The instant application is a DIV of 16/902,184, filed on June 15, 2020 PAT 11242352 which is a DIV of 16/270,470, filed on February 7, 2019 PAT 10683304 which is a DIV of 15/127,00, filed on September 16, 2016 PAT 10202398 which is a 371 of PCT/US2015/021475, filed on March 19, 2015 which claims benefit of US Provisional Application 61/968,243, filed on March 20, 2014. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 20, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, claim 36 contains the limitation that R1 is 
    PNG
    media_image1.png
    69
    87
    media_image1.png
    Greyscale
 which depends on claim 32.  However, claim 32 defines that R1 is 
    PNG
    media_image2.png
    36
    120
    media_image2.png
    Greyscale
 which does not embrace the group 
    PNG
    media_image1.png
    69
    87
    media_image1.png
    Greyscale
.  There is insufficient antecedent basis for this limitation in the claim.  Applicants are suggested to cancel claim 36 to overcome the rejection.

Claim 56 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, claim 56, which is dependent on 52 contains compounds that are not embraced by the subgenus 
    PNG
    media_image3.png
    176
    221
    media_image3.png
    Greyscale
. The compounds that are not embraced by the above subgenus are: 
    PNG
    media_image4.png
    158
    245
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    122
    221
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    158
    208
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    144
    252
    media_image7.png
    Greyscale
 and 
    PNG
    media_image8.png
    159
    214
    media_image8.png
    Greyscale
where the heterocyclic ring is a 7-membered ring instead of a 6-membered ring as seen in independent claims 32 and 52.  Applicants are suggested to delete the above compounds in claim 56 to overcome the rejection.

IV.	Objections

 
Improper Multiple Dependent Claims
Claim 100 is objected to under  37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, and/or, cannot depend from any other multiple dependent claim. Claim 100 depends on both claims 99 and 56 at the same time which is improper.  Applicants are suggested to amend 100 so it only depends on claim 99 and incorporate the limitation of claim 56 which has not been rejected above into the claim.   See  MPEP  § 608.01(n).  

Dependent Claim Objections
Dependent Claim 100 is also objected to as being dependent upon a rejected based claim. To overcome this objection, Applicant should rewrite said claims in an independent form and include the limitations of the base claim and any intervening claim.
Claim Objections
Claim 56 is objected to because of the following informalities:  claim 56 is drawn to “The compound of claim 52, wherein the compound is” but then it has the term “and” in between the last two structures.  The way that it is written now it means that the compound can be all of the listed compounds at the same time which isn’t the case.  Applicants should amend claim 56 so that the term “and” is “or” in between the last two structures or should amend phrase “wherein the compound is” so that it reads “wherein the compound is selected from:” Appropriate correction is required.


***closest prior art is WO 2014/036016 which teaches compounds such as 
    PNG
    media_image9.png
    138
    229
    media_image9.png
    Greyscale
example 32 on page 134 but does not teach a tricyclic ring system as seen in the instant compounds since one of the pairs R4 and R5, R5 and R6 or R6 and R7 are linked together to form heteroaryl.  
V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626